Case 1:20-cv-00452-BLW Document 1-1 Filed 09/23/20 Page 1 of 2
CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use af the Clerk of Court for the
purpose of initiating the civil docket sheet, (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

1. (a) PLAINTIFFS DEFENDANTS
Doe, John. Attorney General of Idaho, Lawnrence Wasden, et al. (see attachmeni

JS 44 (Rev, 09/19)

 

County of Residence of First Listed Defendant AdaCounty = _
(IN U.S. PLAINTIFF CASES ONLY)

{N LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(b) County of Residence of First Listed Plaintiff =
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

Attorneys Uf Known)

Steven L. Olsen, Idaho Attorney General, 954 W. Jefferson, 2nd Flr.,
Boise, ID 83720, (208) 334-2400 (see attachment).

(c) Attorneys (Firm Name, Address, and Telephone Number)

Richard A. Eppink, American Civil Liberties Union of Idaho Foundation,
P.O. Box 1897, Boise, ID 83701, (208) 344-9750 (see attachment).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

0 448 Education

Il. BASIS OF JURISDICTION (Place an “Xx” in One Box Onlv) WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintifj
(For Diversity Cases Only) and One Box for Defendant)
O 1 US, Government & 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Xl {K 1 Incorporated or Principal Place o4 a4
of Business In This State
Q 2 U.S. Government O 4° Diversity Citizen of Another State og 2 O 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item If) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Piece ai “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES }
J 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure OD 422 Appeal 28 USC 158 01 375 False Claims Act
7 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 0 423 Withdrawal 7 376 Qui Tam (31 USC
J 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
4 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
7 $50 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 9 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
J 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
7 152 Recovery of Defaulted Liability O 368 Asbestos Personal C1 835 Patent - Abbreviated ‘ 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C345 Marine Product Liability 1 840 Trademark Corrupt Organizations
7 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 86! HIA (1395ff} (15 USC 1681 or 1692)
1 160 Stockholders’ Suits 1 355 Motor Vehicle 9 37] Truth in Lending Act O 862 Black Lung (923) C1 485 Telephone Consumer
7 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
71 195 Contract Product Liability | 360 Other Personal Property Damage Relations OC 864 SSID Title XVI 490 Cable/Sat TV
1 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) C1 850 Securities/Commodities/
0 362 Personal Injury - Product Liability 7 751 Family and Medical Exchange
Mcdical Malpractice Leave Act (7 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |O 790 Other Labor Litigation FEDERAL TAX SUITS 1 891 Agricultural Acts
J 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 1 893 Environmental Matters
9 220 Foreclosure O 441 Voting OC 463 Alien Detainee Income Security Act or Defendant) (1 895 Freedom of Information
J 230 Rent Lease & Ejectment OC 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act
4 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 1 896 Arbitration
J 245 Tort Product Liability Accommodations O 530 General 1 899 Administrative Procedure
| 290 All Other Real Property C1 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
C1 446 Amer. w/Disabilities -] 0 540 Mandamus & Other [0 465 Other Immigration A 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
Oo
a

 

 

 

 

 

 

V. ORIGIN (Place an "Xin One Box Only)

mI Original O 2 Removed from O 3° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983

Brief description of cause:

Violations of Due Process under the Fourteenth Amendment

Vl. CAUSE OF ACTION

 

 

 

 

VU. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 0.00 JURY DEMAND: yes No
VITI. RELATED CASE(S)
IF ANY (See instructions): iUpGE N/A DOCKET BER N/A
DATE SIGNATURE OF ATTORNEY OF RECORD
09/23/2020 Richard Eppink

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 1:20-cv-00452-BLW Document 1-1 Filed 09/23/20 Page 2 of 2

Civil Cover Sheet Attachment

I.(a)

Defendants
Colonel of the Idaho State Police, Ked Willis;
Bureau Chief of the Idaho State Police Bureau of Criminal Investigation, Lelia McNei|;
The Individual Members of the Idaho Code Commission,

I.(c)

Plaintiff's Attorneys

Debra A. Groberg

Nevin Benjamin McKay & Bartlett LLP
P.O. Box 2772

Boise, ID 83702

(208) 343-1000

Matthew Strugar

Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010

(323) 696-2299

Defendants’ Attorneys

Stephanie Altig

Deputy Attorney General, Idaho State Police
P.O. Box 1042

Middleton, ID 83644

(208) 994-8130

Stephanie Nemore

Deputy Attorney General, Idaho State Police
700 S. Stratford Dr.

Meridian, ID 83642

(208) 884-7050
